                   Case 20-10691         Doc 41   Filed 02/27/20      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )          Case No.: 20-10691-TJC
                                              )
                        Debtor.               )          Chapter 11
                                              )

                          THIRD SUPPLEMENT TO VERIFIED
                       STATEMENT OF BRADFORD F. ENGLANDER

         I, Bradford F. Englander, declare as follows:

         1.      I am a partner of Whiteford Taylor & Preston L.L.P. (“WTP”), with offices located

at 3190 Fairview Park Drive, Suite 800, Falls Church, Virginia 22042, and am admitted to practice

law in the United States Bankruptcy Court for the District of Maryland.

         2.      On February 10, 2020, the Debtor filed its Application for Authority to Employ

Whiteford Taylor Preston L.L.P. as Counsel for the Debtor (the “Application”) and the

accompanying Verified Statement of Bradford F. Englander (the “Verified Statement”) seeking

authority to employ WTP as counsel to the Debtor. See Docket No. 20.

         3.      Following the filing of the Application, the Debtor received informal comments

from the Office of the United States Trustee (“UST”) regarding, among other things, the

disclosures in the Verified Statement.

         4.      In response to the comments received from the UST, on February 20, 2020 the

Debtor filed (i) the First Supplement to Verified Statement of Bradford F. Englander [Docket No.

35] (the “First Supplement”) disclosing additional details regarding WTP’s representation of the

Maryland Aviation Administration, and (ii) the Sealed Second Supplement to Verified Statement

of Bradford F. Englander [Docket No. 37] (the “Second Supplement”) containing the identity of
                  Case 20-10691         Doc 41     Filed 02/27/20      Page 2 of 3




a potential purchaser of the Debtor’s property discussed in the Verified Statement (the

“Confidential Party”). The Second Supplement was filed with the Court under seal.

       5.      Following the filing of the First Supplement and Second Supplement, we received

further informal comments from the UST regarding the disclosures in the Verified Statement

pertaining to the Confidential Party.

       6.      In response to the UST’s further informal comments, I hereby provide the following

additional supplemental disclosure regarding WTP’s connections with the Confidential Party, a

party-in-interest in the above captioned case:

            a. Confidential Potential Purchaser – Prior to January 17, 2020 (the “Petition Date”),
               a company (the “Confidential Party”) approached the Debtor and expressed an
               interest in purchasing real property located in Prince George’s County, Maryland
               (the “Property”) from the Debtor. The Debtor discussed the possible sale of the
               Property with the Confidential Party. No purchase and sale agreement or term sheet
               has been entered into between the Debtor and the Confidential Party. The identity
               of the Confidential Party is subject to a confidentiality agreement, and disclosure
               of the identity of parties who express preliminary interest in acquiring property
               could chill bidding. No attorney at WTP was involved in identifying or sourcing
               the Confidential Party as a prospective purchaser. WTP attorneys not involved in
               this bankruptcy case previously represented certain affiliates of the Confidential
               Party in land use matters outside of Prince George’s County. In addition to the land
               use matters, WTP represented an affiliate of the Confidential Party in connection
               with a claim on an insurance policy. None of the prior representations of affiliates
               of the Confidential Party were related to the Debtor, its assets or its liabilities. In
               total, WTP represented three affiliates of the Confidential Party on five matters
               commencing in October of 2016 and concluding in early October of 2019. WTP
               attorneys first dealt with the Confidential Party regarding the Debtor on or about
               December 30, 2019, which was following the conclusion of the final matter on
               behalf of the Confidential Party’s affiliates. WTP currently is not representing the
               Confidential Party or any of its affiliates. The WTP attorneys who represented
               affiliates of the Confidential Party are not involved in the representation of the
               Debtor, and the WTP attorneys who are involved in the representation of the Debtor
               were not involved in the representation of the Confidential Party’s affiliates. No
               confidential information regarding the Confidential Party’s affiliates has been used
               in connection with WTP’s representation of the Debtor, or vice versa. WTP does
               not believe that its prior representation of affiliates of the Confidential Party renders
               WTP not disinterested or causes WTP to have an interest adverse to the Debtor.




                                                   2
                 Case 20-10691      Doc 41    Filed 02/27/20     Page 3 of 3




       I, Bradford F. Englander, declare under penalty of perjury that the forgoing is true and

correct.

Dated: February 27, 2020                                  By:    /s/ Bradford F. Englander
                                                                 Bradford F. Englander




                                              3
